Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant provides the new following claims:
11. (New) The vehicle as claimed in claim 1, wherein said cushion members are spaced apart from each other in a lengthwise direction of said vehicle.
12. (New) The vehicle as claimed in claim 1, wherein each of said cushion members extends in a widthwise direction of said vehicle.

13. (New) The vehicle as claimed in claim I, wherein said cushion members are spaced apart from each other in a lengthwise direction of said vehicle, and each of said cushion members extends in a widthwise direction of said vehicle.
14. (New) The vehicle as claimed in claim 1, wherein said cushion members are spaced apart from each other in a first direction perpendicular to a vertical direction of said vehicle, and each of said cushion members extends in a second direction perpendicular to the first direction and the vertical direction of said vehicle.
15. (New) The vehicle as claimed in claim 1, wherein said holding frame is detachably connected to said mounting frame.
The Office notes that in claims 10-14, Applicant provides relative locations of the elements with respect to the vehicle.  However, nowhere in Applicant’s original specification has Applicant actually provided the above. 
In claim 15, Applicant then provides “detachably”.  However, nowhere in Applicant’s original specification has Applicant provided whether or nor the elements are permanently attached or not.
 In order to overcome the above rejections, Applicant must cancel the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Mui (3592423).
AAPA discloses: 
1. A vehicle (fig 1) comprising: a vehicle frame (1) including a mounting frame (11), and a holding frame (12 with spaced apart support part such as two arms in fig 1) that is disposed on said mounting frame; a tank (13) disposed between said mounting frame and said holding frame; with the exception of the following which is disclosed by Mui: a tank holding device (figs 1-5), a positioning unit (such as in fig 1 with 4, 5, 1, 3, 2, etc.), also discloses cushion member (2), threaded member (4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify AAPA in view Mui (by providing the above securing device between the holding frame and the tank) in order to limiting motion and reduce shock thereby protecting the device.  Though not required, the Office notes that Mui includes the features of machine “7” of which relates to a holding frame and it has already been established that such devices may be used in combination such as in May (3815852) also discloses that “a special friction surface 2a for resting upon a floor or other supporting surface in a position to resist lateral displacement of the machine when shock forces are exerted” (May with “M” and page 2: 57-61) of which relates to a tank.  The primary reference already discloses the features of a tank and a holding frame.  It is well within the skill one of ordinary skill in the art to provide the above features in order to limit motion such as the motion of a fuel tank and the holding frame as well as to reduce shock thereby protecting the device and internal contents therein such as fuel.
 With respect to having a plurality of the above units and multiple members, the Office notes that the primary reference already discloses multiple portions of the holding frame and therefore it is well within the skill of one of ordinary skill in the art to provide the above features to each portion in order to perform the above desired function to each portion.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device (such as cushions, threaded members, and even the portions of the frame such as different support members) because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).15cushion member cushisc

16. (New) A vehicle comprising: a vehicle frame including a mounting frame, and a holding frame disposed on said mounting frame; a tank disposed between said mounting frame and said holding frame; and a tank holding device including a positioning unit that is connected to said holding frame and that is disposed for pushing said tank tightly against said mounting frame so as to secure said tank on said mounting frame; wherein said holding frame is fixedly connected to said mounting frame; wherein said holding frame has a plurality of horizontally spaced-apart upper support parts; wherein said upper support parts are disposed above an upper portion of said tank and are vertically separated from said upper portion of said tank; wherein said positioning unit is connected to each of said upper support parts; and wherein said positioning unit is configured to push said upper portion of said tank downward toward said mounting frame.

The Office notes the significant 112 rejections above.  Nevertheless, the Combined Reference also discloses:
11. (New) The vehicle as claimed in claim 1, wherein said cushion members are spaced apart from each other (the Office notes AAPA above with multiple features, including one at each arm of the holding frame and therefore spaced) in a lengthwise direction of said vehicle (see below).
12. (New) The vehicle as claimed in claim 1, wherein each of said cushion members extends in a widthwise direction of said vehicle (see below).
13. (New) The vehicle as claimed in claim I, wherein said cushion members are spaced apart from each other in a lengthwise direction of said vehicle (the Office notes AAPA above with multiple features, including one at each arm of the holding frame and therefore spaced), and each of said cushion members extends in a widthwise direction of said vehicle (see below).
14. (New) The vehicle as claimed in claim 1, wherein said cushion members are spaced apart from each other (the Office notes AAPA above with multiple features, including one at each arm of the holding frame and therefore spaced) in a first direction perpendicular to a vertical direction of said vehicle, and each of said cushion members extends in a second direction perpendicular to the first direction and the vertical direction of said vehicle (see below).
15. (New) The vehicle as claimed in claim 1, wherein said holding frame is detachably connected to said mounting frame (see below).
The Office notes that Applicant also provided the above relative locations that are subject to the significant 112 rejections above.  Nevertheless, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location and position of the elements in order to accommodate the spacing relationships in each specifics type of vehicle.  Some vehicles are longer, larger, shorter, smaller, etc. and require various locations in order to accommodate all of the parts, and therefore it is well within the skill for one of ordinary skill in the art to position in different directions, such as widthwise, lengthwise, perpendicular, parallel, etc. The Office further notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the cushion members versus the vehicle because it has been held that that rearranging parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 2 above, and further in view of Tanabe (20160257195).
3: The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Tanabe: retaining grooves (20s).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Tanabe (by providing grooves to the tank) in order to order to provide a retaining surface for the existing elements so that they remain in place and perform their desired function more effectively.
AAPA discloses:
4: a plurality of spaced-apart support segments connected fixedly to said mounting frame (segments above tank in fig 1), each of said support segments having a lower support part that is secured to a lower portion of said mounting frame (fig 1), an inclined part that extends obliquely from said lower support part and that is retained in the respective one of said retaining grooves(grooves already disclosed above), and an upper support part that extends substantially horizontally from said inclined part (AAPA provides a tank shape in fig 1 with elements of the frame opposite one another in different planes and therefore the above parts must extend in the above directions to connect), and that is secured to an upper portion of said mounting frame (fig 1); and a connecting segment interconnecting said support segments (segment between supports in fig 1).
Mui also discloses:
5: threaded hole with members extends through holes (as in fig 1 with hole through 7)
6: nuts (5; see above with respect to having mutiple)
7: coupling members (3)

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 7 above, and further in view of May (3815852).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by May:
8: engaging hole (as in fig 3) and abutting cushion (as in fig 3)
9: main portion (8, 10), abutment portion (6).  The prior art discloses related materials to rubber and iron but does not appear to disclose the specific materials.  It is well known in the art to provide rubber in order to provide desired flexibility and strength as well as provide iron to provide known strength and resiliency characteristics.   Though not required, the Office merely notes It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of May (by providing the above hole and abutting cushion, main portion and abutment portion) in order to provide that the elements are more secure and more capable of performing shock resistance.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art B (AAPAB)
Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a shock absorbing unit in claim 10 is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide a shock absorbing unit between a tank and a frame in order to provide a shock absorbing unit between a tank and a frame in order to protect the device by absorbing external forces and thereby protecting the contents of the device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBiasi (20140103628) in view of Mui (3592423).
DeBiasi discloses:
16. A vehicle (fig 1-5) comprising: a vehicle frame (12) including a mounting frame (20s), and a holding frame (40s with spaced apart support part such as two arms in fig 1 that are horizontal) that is disposed on said mounting frame; a tank (10) disposed between said mounting frame and said holding frame; with the exception of the following which is disclosed by Mui: a tank holding device (figs 1-5), a positioning unit (such as in fig 1 with 4, 5, 1, 3, 2, etc., also discloses cushion member 2, threaded member 4; device is capable of intended use of being configured to push downwards as shown by element 4 when tightened).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify AAPA in view Mui (by providing the above securing device between the holding frame and the tank) in order to limiting motion and reduce shock thereby protecting the device.  Though not required, the Office notes that Mui includes the features of machine “7” of which relates to a holding frame and it has already been established that such devices may be used in combination such as in May (3815852) also discloses that “a special friction surface 2a for resting upon a floor or other supporting surface in a position to resist lateral displacement of the machine when shock forces are exerted” (May with “M” and page 2: 57-61) of which relates to a tank.  The primary reference already discloses the features of a tank and a holding frame.  It is well within the skill one of ordinary skill in the art to provide the above features in order to limit motion such as the motion of a fuel tank and the holding frame as well as to reduce shock thereby protecting the device and internal contents therein such as fuel.  Though not required in claim 16, in order to expect prosecution for Applicant, the Office notes that with respect to having a plurality of the above units and multiple members, the Office notes that the primary reference already discloses multiple portions of the holding frame and therefore it is well within the skill of one of ordinary skill in the art to provide the above features to each portion in order to perform the above desired function to each portion.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device (such as cushions, threaded members, and even the portions of the frame such as different support members) because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).15cushion member cushisc

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are  moot because the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735